Citation Nr: 0323581	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  02-17 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for motor and sensory 
neuropathy of the legs, claimed as numbness of the legs and 
hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1957 to April 
1959.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Los 
Angeles, California.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.

In light of the VCAA, the Board has determined that further 
evidentiary development is necessary in this case.  In July 
2002, the veteran provided his medical history which included 
a list of six medical providers.  The evidence of record, 
however, only contains medical records from two of the listed 
providers.  The veteran claimed that from 1960 to 1963 he was 
treated for numbness of the feet by a private physician in 
California.  In a lay statement submitted in February 2003, 
the veteran, again, references the same private physician who 
he claims treated him a year after separation from service.  
Additionally, the veteran noted a private physician, Dr. 
Fittingoff, who treated him for conditions including 
neuropathy.  None of these records have been requested by the 
RO.  The record does provide the RO's attempt to obtain 
medical records from the veteran's noted primary care 
physician; however, that physician failed to respond.  The RO 
should, therefore, request additional information from the 
veteran regarding all of his medical providers listed, such 
as the name, address and dates of treatment.  38 C.F.R. 
§ 3.159(c)(1) (2002).  The veteran is advised that he has an 
obligation to cooperate fully with VA's efforts to obtain 
private medical records.  38 C.F.R. § 3.159(c)(1)(i), (ii) 
(2002).  

The Board also finds that a VA examination addressing the 
etiology of the veteran's motor and sensory neuropathy of the 
legs, claimed as numbness of the legs and hands is warranted.  
38 C.F.R. § 3.159(c)(4).  The veteran contends that he 
attended a three-week training course on biological and 
chemical warfare during active duty service.  During this 
training, the veteran contends that he was ordered at two 
different times to inject nerve gas into his thigh.  
Additionally, he contends that he was exposed to "vomiting 
gas."  The veteran contends that he began to feel numbness 
in his feet approximately one year after separation from 
service.  The veteran has not been afforded a VA medical 
examination in connection with his claim.  The issue of 
whether the claimed motor and sensory neuropathy of the legs, 
claimed as numbness of the legs and hands, is causally 
related to the veteran's service should be further addressed 
before the Board takes action on the veteran's claim.  
Therefore, a "nexus" medical examination is necessary.  

Furthermore, the Board notes that the service medical and 
personnel records are devoid of any documentary evidence 
showing that the veteran was exposed to biological or 
chemical agents in service.  The veteran is advised that it 
would be beneficial to his claim to submit corroborating 
evidence to support his contention that he was exposed to 
biological and chemical agents while attending the previously 
referenced training course.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran 
and obtain from him the names and 
addresses of all private treatment 
providers who treated him for motor and 
sensory neuropathy of the legs, claimed 
as numbness of the legs and hands.  The 
RO should, then, take all necessary 
steps to obtain any treatment records 
specifically identified by the veteran.  
If such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims file.  The RO 
should also request that the veteran 
provide evidence that would tend to 
corroborate his exposure to biological 
and chemical agents.

2.  The veteran should be scheduled for 
a VA medical examination for the 
purpose of determining the etiology of 
his motor and sensory neuropathy of the 
legs, claimed as numbness of the legs 
and hands.  The RO should forward the 
veteran's claims file to the VA 
examiner.  The examiner should review 
the entire claims file and provide an 
opinion as to whether it is at least as 
likely as not that his numbness of the 
legs and hands on examination is 
etiologically related to the veteran's 
service or any incident therein.  If 
the examiner concludes that the veteran 
has numbness of the legs and hands 
which was incurred in service, the 
examiner should state the etiological 
factor leading to the numbness of the 
legs and hands.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.  
If an opinion can not be expressed 
without resort to speculation, the 
examiner should so indicate.

3.  The RO should review the examiner's 
report to ensure that all questions 
posed in this REMAND have been 
adequately addressed.  The report 
should be returned for completion if 
any inadequacies are found.  If the 
examiner recommends further development 
(e.g., a new examination or obtaining 
additional medical records), such 
development should also be 
accomplished.

4.  Then, after ensuring that all 
requested development has been 
completed, the RO should readjudicate 
the veteran's claims of entitlement to 
service connection for motor and 
sensory neuropathy of the legs, claimed 
as numbness of the legs and hands.  In 
this issuance, the RO should provide 
the provisions of 38 C.F.R. §§ 3.102 
and 3.159 (2002).  If the determination 
of this claim remains unfavorable to 
the veteran, the RO must issue a 
Supplemental Statement of the Case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).






